Citation Nr: 0639633	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of service-connected carcinoma of the larynx, from 
July 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
assigned a compensable rating of 10 percent for service 
connected residuals of carcinoma of the larynx, effective 
from July 1, 2003, the date his total evaluation was 
discontinued following six months of treatment for the 
cancer.  Previously, service connection for this disability 
was granted in a May 2003 rating decision.  The veteran 
timely filed a Notice of Disagreement (NOD) in December 2003.  
Subsequently, in August 2004 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO issued Supplemental Statements of the Case 
(SSOCs) in October 2004, May 2005 and July 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in August 2006 where the veteran presented as 
a witness.

The record reflects that in October 2006, the veteran, 
through his accredited representative, submitted a claim for 
service connection for chronic post nasal drip, chronic 
vasomothor rhinitis, and chronic obstructive pulmonary 
disease (COPD), claimed as secondary to his service connected 
residuals, carcinoma of the larynx.  The Board refers this 
matter to the RO for adjudication.  

In addition, at his December 2004 Decision Review Officer 
(DRO) hearing, the veteran conveyed that he has noticed 
rashes on his chest and side of the head, in addition to 
sinus infections, ever since he commenced radiation 
treatment.  Hearing Transcript at 2.  The RO should clarify 
whether the veteran wishes to pursue a claim of service 
connection for rashes and sinus infections, as secondary to 
treatment for service connected carcinoma of the larynx, and 
if so, the RO must also adjudicate this issue, if necessary.      



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service connected residuals of carcinoma of 
the larynx has been in remission since 2002 and is 
manifested by hoarseness and some inflammation of the 
cords at times.  It is not manifested by the presence of 
polyps, pre-malignant changes, constant inability to 
communicate by speech or above a whisper or forced 
expiratory volume in one second (FEV-1) of 56- to 70-
percent predicted.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for residuals of 
service-connected carcinoma of the larynx, from July 1, 2003, 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.20, 
4.97, Diagnostic Codes 6516, 6519, 6520 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2006 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The February 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the February 2006 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Since the instant appeal is herein denied, these 
matters become moot.    See Mayfield, 19 Vet. App. at 128.             

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2003 RO decision that is the subject of this appeal 
in its February 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the July 2006 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for residuals of carcinoma of the 
larynx, the schedule of ratings does not contain a provision 
that specifically applies to this disability.  In such a 
circumstance, when the Board encounters an unlisted 
disability, 38 C.F.R. § 4.20 permits application of ratings 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Bearing in mind this principle of rating by analogy, 38 
C.F.R. § 4.97 sets forth rating criteria for diseases of the 
nose and throat.  Pertinent to the instant case, Diagnostic 
Code 6516 provides a 10 percent rating for chronic laryngitis 
manifested by hoarseness with inflammation of the cords or 
mucous membrane, while chronic laryngitis with hoarseness and 
accompanying thickening or nodules of cords, polyps, submucos 
infiltration or pre-malignant changes on biopsy warrants a 30 
percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6516.

Diagnostic Code 6519 permits a 60 percent evaluation when a 
veteran has complete organic aphonia manifested by a constant 
inability to speak above a whisper and a maximum 100 percent 
rating when this disability is manifested by a constant 
inability to communicate by speech.  39 C.F.R. § 4.97, 
Diagnostic Code 6519.  In addition, this Code notes that 
incomplete aphonia must be evaluated as chronic laryngitis 
under Diagnostic Code 6516.

Diagnostic Code 6520, which sets forth the pertinent 
evaluations for stenosis of the larynx, including residuals 
of laryngeal trauma (unilateral or bilateral), provides for a 
10 percent rating when a veteran displays forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction.  The next higher rating of 30 percent is 
warranted with FEV-1 of 56- to 70-percent predicted, with 
Flow-Volume Loop compatible with upper airway obstruction, 
while a 60 percent rating will be given for FEV-1 of 40- to 
55-percent predicted, with Flow-Volume Loop compatible with 
upper airway obstruction.  A veteran will receive a 100 
percent rating for FEV-1 less than 40 percent of predicted 
value, with Flow-Volume Loop compatible with upper airway 
obstruction, or; permanent tracheotomy.  The Note 
accompanying this Code alternatively permits ratings under 
Diagnostic Code 6519 governing evaluation of aphonia.  39 
C.F.R. § 4.97, Diagnostic Code 6520.                   

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his residuals, carcinoma of the larynx, 
seeking appellate review of the RO's initial disability 
rating because of his dissatisfaction with it as being too 
low.   Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating).  In such a case, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" rating.  Id., 
at 126.  The Board further notes that the rule that "the 
present level of disability is of primary importance," does 
not apply to a Fenderson appeal.  Id. (recognizing that this 
rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Additionally, 
"[w]hen after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the [veteran]."  38 C.F.R. § 4.3.  "Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A July 2003 medical report from Dr. H.E.K. indicates that the 
veteran had a history of squamous cell carcinoma of the left 
true vocal cord, which was treated with organ preservation 
and completed in December 2002.  The physician indicated that 
since approximately June 2003, the veteran had resumed 
smoking again and complained of a sore throat since that 
time.  A physical examination of the oral cavity disclosed no 
masses or ulcerations and overall good moisture; the 
veteran's neck had no cervical or supraclavicle 
lymphadenopathy and a direct laryngoscopy revealed 
bilaterally mobile vocal cords with only some mild swelling 
in the supraglottic region.    

Other relevant medical evidence of record contains reports by 
the veteran's private physician, Dr. J.J., spanning August 
2003 to April 2004.  In these reports, Dr. J.J. noted that 
the veteran had edematous larynx apparently secondary to 
secretions as opposed to recurrent tumor, negative neck nodes 
and some degradation of the voice, but good cord surfaces and 
no obvious evidence of a recurrent tumor.  He also noted some 
edema, which he found to be consistent with post-radiation 
therapy treatment.  Dr. J.J. advised the veteran to rest his 
voice.  

By December 2003, the veteran's larynx had shown marked 
improvement, with no clear evidence of a recurrent tumor, and 
no polyps or pus identified.  A radiological report by Dr. 
J.J. indicates that the veteran complained of neck cramps 
after yawning.  After reviewing the images obtained, Dr. J.J. 
offered his impression that the veteran had a slightly 
enlarged lymph node and an additional soft tissue mass.  He 
further detected soft tissue prominence of the thyroid 
cartilage below the true vocal cords; Dr. J.J. found 
indeterminate whether this represented recurrent tumor or 
surgical changes with edema or radiotherapy.    

February 2004 and April 2004 medical notes by Dr. J.J. convey 
that the veteran's voice had improved and decreased 
intermittently.  A physical examination of the neck revealed 
no clear adenopathy and the vocal cords appeared good.  Dr. 
J.J. again found no clear evidence of recurrence of the 
squamous cell carcinoma, no polyps or pus.  

At his December 2004 Decision Review Office (DRO) hearing, 
the veteran stated that he continued to visit his physician 
every six weeks during which time the physician placed a 
scope down his throat.  Hearing Transcript at 1.  He further 
stated that the more he would talk, the worse his voice would 
become.  Hearing Transcript at 1.  He also stated that when 
he yawned, his throat would cramp and become painful.  
Hearing Transcript at 1-2.  

A July 2004 VA medical report indicates that the veteran's 
squamous cell carcinoma of the larynx was presently in 
remission, but that he had submitted to follow-up 
laryngoscopes every six weeks, the most recent of which had 
revealed normal results.  The veteran again indicated that 
his throat muscles cramped up upon yawning and that he 
continued to have slight hoarseness of the voice.  A physical 
examination disclosed that the veteran was in no acute 
cardiorespiratory distress, despite the slight voice 
hoarseness, and that he had no speech impairment.  His breath 
sounds were clear and he exhibited no kyphoscoliosis, pectus 
excavatum, or tenderness in the neck.  Pulmonary function 
testes revealed normal FVC, TLC and RV.  His FEV-1 was mildly 
reduced at 72 percent predicted, and his FEV-1/FVC was 
reduced.  DLCO was mildly decreased.  Based on these data, 
the VA examiner determined that the veteran had mild 
obstructive impairment with significant improvement post 
bronchodilator.  His mildly decreased diffusion could have 
been due to emphysema.  The VA physician determined that the 
veteran's cancer was in remission.        

January 2006, February 2006 and March 2006 private medical 
reports by Dr. M.R.S. indicates that the veteran had 
laryngeal inflammation, which he suspected occurred because 
of smoking and laryngopharyngeal reflux (LPR), status post 
laryngeal carcinoma.  The physician noted the veteran's 
ongoing dysphonia, but indicated that his vocal cords 
apparently were not dysfunctional.  A physical examination 
revealed that the veteran's throat was without exudate and 
his neck displayed no significant lymphadenopathy.  Dr. 
M.R.S. acknowledged the veteran's past history of laryngeal 
carcinoma and found no frank evidence of current laryngeal 
carcinoma or laryngeal mass.  

The veteran submitted to a VA examination in June 2006.  The 
VA examiner indicated that the veteran received treatment for 
stem cell carcinoma of the larynx with radiation therapy from 
October 2002 to December 2002.  The physician stated that at 
present, the veteran's cancer was in remission, and that a 
March 2006 laryngoscopy was "okay" in that it reflected no 
recurrence of the cancer.  The veteran complained of neck 
pain when yawning and coughing in addition to having a dry 
cough and dry throat.  He further indicated that his voice 
had become raspy, hoarse and squeaky since the radiation 
therapy and that he had experienced increased frequency of 
sore throat and sinusitis.  

A physical examination revealed a hoarse and squeaky voice, 
but no speech impairment.  The veteran could communicate 
above whisper and the oropharyngeal mucosa was pink and 
moist.  He had no tenderness or lymphadenopathy.  A pulmonary 
function test with flow volume loops demonstrated expiratory 
coving.  The VA physician interpreted this as mild 
obstructive impairment with mild restrictive component.  The 
veteran's mildly decreased DLCO could be secondary to 
emphysema, parenchymal, vascular process and/or anemia.  As 
compared with a previous study conducted in July 2004, the 
veteran's FVC decreased from 3.44L to 3.22L, FEV-1 decreased 
from 2.25L to 2.17L at 71 percent predicted, and TVL 
decreased from 5.49L to 4.87L.  The veteran's DLCO decreased 
from 73 percent to 67 percent predicted.  Based on these 
data, the VA physician assessed the veteran as having post-
radiation treatment for cancer of the larynx, completed in 
December 2002, at present in remission.  

At the veteran's August 2006 Travel Board hearing, he 
testified that the longer he speaks, the raspier and hoarser 
his voice tends to become.  Hearing Transcript at 3-4.  He 
also indicated that he constantly coughs up phlegm, which 
becomes increased after talking.  Hearing Transcript at 4.  
The veteran stated that he keeps a bottle of water by his bed 
stand and that he wakes up at night choking.  Hearing 
Transcript at 4.  The veteran conveyed that he received 
treatment by a private oncologist every six months and that 
he had consulted with a VA examiner for a Compensation and 
Pension exam.  Hearing Transcript at 5.  According to the 
veteran, the VA examiner had not examined down inside his 
throat with a scope, but indicated that his throat was pink 
and moist.  Hearing Transcript at 6.  The veteran previously 
had experienced radiation treatments, and he stated that his 
throat and neck muscles cramp up if he yawns, which causes 
pain.  Hearing Transcript at 6-7.              

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim under any of the relevant Diagnostic 
Codes.  Specifically, turning first to Diagnostic Code 6516 
governing chronic laryngitis, the Board comments that while 
the evidence of record indicates that the veteran has 
exhibited hoarseness and some inflammation of the cords at 
times, which warrants a 10 percent evaluation under this 
Code, the evidence does not suggest that he experiences 
hoarseness with thickening or nodules on the cords, polyps or 
pre-malignant changes on biopsy, as would justify the next 
higher rating of 30 percent.  In December 2003 and April 2004 
Dr. J.J. detected no polyps, and the record reflects that the 
veteran has remained in remission from his cancer since 2002, 
as there has been no clear evidence of malignant growth 
during any of the medical examinations after that time.  In 
addition, although the July 2003 private medical report by 
Dr. H.E.K. described some mild swelling of the veteran's 
cords and Dr. M.R.S.'s January 2006 report indicated evidence 
of laryngeal inflammation, such a symptom is most consistent 
with the 10 percent evaluation, which contemplates such 
inflammation of the cords or mucus membrane. 

In addition, the evidence does not demonstrate that the 
veteran has experienced complete organic aphonia manifested 
by a constant inability to communicate by speech or to speak 
above a whisper, which would warrant higher respective 
ratings of 100 percent or 60 percent under Diagnostic Code 
6519.  The veteran successfully verbally testified at his 
December 2004 DRO hearing and at his August 2006 Travel Board 
hearing, and although he has indicated that his voice becomes 
raspy and hoarse with prolonged speech, the record does not 
indicate that the residuals of his laryngeal carcinoma have 
impeded his speech to such an extent as contemplated by 
Diagnostic Code 6519.  That is, while the June 2006 VA 
examiner observed the veteran's squeaky and hoarse voice, he 
expressly determined that the veteran had no speech 
impediment and that he could communicate above a whisper.  
The July 2004 VA examiner similarly detected no speech 
abnormality.  

Turing to Diagnostic Code 6520, which governs laryngeal 
trauma and stenosis, the Board determines that a rating in 
excess of 10 percent also is not warranted under this Code.  
The FEV-1 test in July 2004 indicates a percent predicted of 
72 and the most recent June 2006 FEV-1 test reflects a 
predicted percent of 71, both of which fall within the 71- to 
80- percent range encompassed by the 10 percent evaluation 
under this Code; the next higher rating of 30 percent is not 
warranted in the instant case, as the veteran has not 
displayed the requisite FEV-1 of 56- to 70- percent 
predicted.  Accordingly, the Board denies the veteran's claim 
for an initial rating in excess of 10 percent for residuals, 
carcinoma of the larynx, from July 1, 2003.       


IV. Conclusion
For the reasons stated above, the Board finds that an initial 
rating in excess of 10 percent for service connected 
residuals of laryngeal carcinoma is not warranted throughout 
the appeal period at issue.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER
The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


